DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 10,494,031).
In regards to claims 1-6, Masuda et al. discloses a rear side structure (figure 1) for a vehicle (#1), comprising:
(claim 1) a rear side member (#6) extending in a longitudinal direction of the vehicle (figure 1);
a shock absorber mounting member (suspension housing #50, 150, 200) connected to the rear side member (#6; figures 1, 3, 11-19, 22, 23);
a rear wheelhouse panel (wheel house inner #26) connected to the shock absorber mounting member (#50, 150, 200), wherein the shock absorber mounting member and the rear wheelhouse panel are joined so that the shock absorber mounting member and the rear wheelhouse panel form a wheel arch (figures 1-3, 16, 22, 23);
(claim 2) wherein the rear side member (#6) includes a cavity (formed by upper and lower frame members #8, 9), and the cavity has a closed transverse cross-section (figure 3, 16, 22, 23);
(claim 3) wherein the shock absorber mounting member (#50, 150, 200) includes a cavity (defined by walls), and the cavity has a closed transverse cross-section (figures 3, 22, 23);
(claim 4) wherein the rear side member (#6) includes an outboard side flange (upper portion of outward-side wall portion #8d, 9d) facing an exterior of the vehicle (figures 3, 22, 23);
the shock absorber mounting member (#50, 150, 200) and the rear wheelhouse panel (#26) are connected to the outboard side flange (upper portion of #8d, 9d; figures 3, 22, 23);
(claim 5) wherein the rear side member (#6) includes a top wall (#8a), a bottom wall (#9a) opposing the top wall, an inboard side wall (#8b, 9b) facing an interior of the vehicle, and an outboard side wall (#8d, 9d) facing the exterior of the vehicle (figures 3, 22, 23);
the rear side member (#6) includes a cavity defined by the top wall (#8a), the bottom wall (#9a), the inboard side wall (#8b, 9b), and the outboard side wall (#8d, 9d; figures 3, 22, 23);
the outboard side flange (upper portion of #8d, 9d) protrudes upwardly from the top wall (#8a; figures 3, 22, 23);
(claim 6) a plurality of reinforcing ribs (#65, 66, 70a, 71a, 92a, 206, 208, 210, 212, 214) provided on an inboard side surface of the shock absorber mounting member (#50, 150, 200; figures 4, 7, 14, 20).
In regards to claims 7-13, Masuda et al. discloses a rear side structure (figure 1) for a vehicle (#1), comprising:
(claim 7) a rear side member (#6) extending in a longitudinal direction of the vehicle (figure 1);
a shock absorber mounting member (suspension housing #50, 150, 200) connected to the rear side member (#6; figures 1, 3, 11-19, 22, 23), wherein the shock absorber mounting member includes:
a shock absorber mounting wall (support face portion #52) to which a top end of a shock absorber (suspension #40) is configured to be mounted (figure 3; column 11, line 4-column 12, line 27);
a front reinforcing portion (including front-side load transmission portion #80 and/or brace portion #77) located in front of the shock absorber mounting wall (#52), wherein the front reinforcing portion includes a cavity (cavity within #80 and/or #77) communicating with a cavity (cavity within walls #60, 62, 63, 64, 276 and connection portion #56, 151, 152, 158, 261, 262, 270) of the shock absorber mounting member (figures 5, 12, 17, 21);
a rear reinforcing portion (including rear-side load transmission portion #85) located behind the shock absorber mounting wall (#52), wherein the rear reinforcing portion includes a cavity (cavity within #85) communicating with the cavity (cavity within walls #60, 62, 63, 64, 276 and connection portion #56, 151, 152, 158, 261, 262, 270) of the shock absorber mounting member (figures 5, 12, 17, 21);
a rear wheelhouse panel (wheel house inner #26) connected to the shock absorber mounting member (#50, 150, 200), wherein the shock absorber mounting member and the rear wheelhouse panel are joined so that the shock absorber mounting member and the rear wheelhouse panel form a wheel arch (figures 1-3, 16, 22, 23);
(claim 8) wherein the shock absorber mounting member (#50, 150, 200) includes an upper side wall (#69) extending outward from the shock absorber mounting wall (#52) in a radial direction of the wheel arch, an outer peripheral wall (#62) extending from the upper side wall toward an exterior of the vehicle, an inner peripheral wall (#60, 276) spaced apart inward from the outer peripheral wall in the radial direction of the wheel arch, and a lower side wall (#58, 59, 272, 274) extending inward from the shock absorber mounting wall in the radial direction of the wheel arch (figures 3-23);
the cavity (cavity within walls #60, 62, 63, 64, 276 and connection portion #56, 151, 152, 158, 261, 262, 270) of the shock absorber mounting member is defined by the outer peripheral wall (#62), the inner peripheral wall (#60, 276), and the upper side wall (#69; figures 3-23);
(claim 9) wherein the lower side wall (#58, 59, 272, 274) is connected to an outboard side flange (#8d, 9d) of the rear side member (#6) by a plurality of fasteners (column 12, lines 54-63; column 28, lines 21-25; figures 3, 22, 23);
(claim 10) wherein the front reinforcing portion (#80 and/or #77) includes an inboard side projection bead (including inwardly projecting portions of #80 and/or #77) protruding from a front edge of the shock absorber mounting member toward an interior of the vehicle, and an outboard side projection bead (including outwardly projecting portions of #80 and/or #77) protruding from the front edge of the shock absorber mounting member toward an exterior of the vehicle (figures 1, 3-23);
the cavity (cavity within #80 and/or #77) of the front reinforcing portion is defined by the inboard side projection bead and the outboard side projection bead (inwardly and outwardly projecting portions of #80 and/or #77; figures 3-23);
(claim 11) wherein a lower edge of the inboard side projection bead of the front reinforcing portion and a lower edge of the outboard side projection bead of the front reinforcing portion (lower edge of inwardly and outwardly projecting portions of #80 and/or #77) are connected (at least indirectly) to the rear side member (#6; figures 1, 3, 11-19, 22, 23);
(claim 12) wherein the rear reinforcing portion (#85) includes an inboard side projection bead (including inwardly projecting portions of #85) protruding from a rear edge of the shock absorber mounting member toward an interior of the vehicle, and an outboard side projection bead (including outwardly projecting portions of #85) protruding from the rear edge of the shock absorber mounting member toward an exterior of the vehicle (figures 1, 3-23);
the cavity (cavity within #85) of the rear reinforcing portion is defined by the inboard side projection bead and the outboard side projection bead (inwardly and outwardly projecting portions of #85; figures 3-23);
(claim 13) wherein a lower edge of the inboard side projection bead of the rear reinforcing portion and a lower edge of the outboard side projection bead of the rear reinforcing portion (lower edge of inwardly and outwardly projecting portions of #85) are connected (at least indirectly) to the rear side member (#6; figures 1, 3, 11-19, 22, 23).
In regards to claims 14-20, Masuda et al. discloses a vehicle body (figure 1) comprising:
(claim 14) a pair of side bodies (side panel #20 on opposite sides of vehicle) disposed on both sides of the vehicle body, respectively (figure 1; column 6, lines 30-33, 55-59);
at least one floor panel (#2) disposed transverse to bottom ends of the pair of side bodies (#20; figures 1, 3, 16, 18, 22, 23);
a rear side member (#6) extending in a longitudinal direction of the vehicle body and connected to the at least one floor panel (#2; figures 1, 3, 16, 18, 22, 23);
a shock absorber mounting member (#50, 150, 200) connected to the rear side member (#6; figures 1, 3, 11-19, 22, 23);
a rear wheelhouse panel (#26) connected to the shock absorber mounting member (#50, 150, 200), wherein the shock absorber mounting member and the rear wheelhouse panel are joined so that the shock absorber mounting member and the rear wheelhouse panel form a wheel arch (figures 1-3, 16, 22, 23);
(claim 15) wherein the rear side member (#6) includes a cavity (formed by upper and lower frame members #8, 9), and the cavity has a closed transverse cross-section (figures 3, 16, 22, 23);
(claim 16) wherein the shock absorber mounting member (#50, 150, 200) includes a cavity (defined by walls), and the cavity has a closed transverse cross-section (figures 3, 22, 23);
(claim 17) wherein the rear side member (#6) includes an outboard side flange (upper portion of outward-side wall portion #8d, 9d) facing an exterior of the vehicle body (figures 3, 22, 23);
the shock absorber mounting member (#50, 150, 200) and the rear wheelhouse panel (#26) are connected to the outboard side flange (upper portion of #8d, 9d; figures 3, 22, 23);
(claim 18) wherein the rear side member (#6) includes a top wall (#8a), a bottom wall (#9a) opposing the top wall, an inboard side wall (#8b, 9b) facing an interior of the vehicle, and an outboard side wall (#8d, 9d) facing the exterior of the vehicle (figures 3, 22, 23);
the rear side member (#6) includes a cavity defined by the top wall (#8a), the bottom wall (#9a), the inboard side wall (#8b, 9b), and the outboard side wall (#8d, 9d; figures 3, 22, 23);
the outboard side flange (upper portion of #8d, 9d) protrudes upwardly from the top wall (#8a; figures 3, 22, 23);
(claim 19) a plurality of reinforcing ribs (#65, 66, 70a, 71a, 92a, 206, 208, 210, 212, 214) provided on an inboard side surface of the shock absorber mounting member (#50, 150, 200; figures 4, 7, 14, 20).
(claim 20) wherein the shock absorber mounting member (#50, 150, 200) includes a shock absorber mounting wall (#52) to which a top end of a shock absorber (#40) is mounted (figure 3; column 11, line 4-column 12, line 27), a front reinforcing portion (including #80 and/or #77) located in front of the shock absorber mounting wall, and a rear reinforcing portion (#85) located behind the shock absorber mounting wall (figures 4, 5, 14, 18, 20, 21);
the front reinforcing portion (including #80 and/or #77) includes a cavity (cavity within #80 and/or #77) communicating with a cavity (cavity within walls #60, 62, 63, 64, 276 and connection portion #56, 151, 152, 158, 261, 262, 270) of the shock absorber mounting member (figures 5, 12, 17, 21);
the rear reinforcing portion (#85) includes a cavity (cavity within #85) communicating with the cavity (cavity within walls #60, 62, 63, 64, 276 and connection portion #56, 151, 152, 158, 261, 262, 270) of the shock absorber mounting member (figures 5, 12, 17, 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses rear side structures including shock absorber mounting members connected to rear side members and rear wheelhouse panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614